Case 0:21-cv-60598-DPG Document 1 Entered on FLSD Docket 03/17/2021 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA
                       FORT LAUDERDALE DIVISION

 JEROME FORD,                                      Civil Action No. COCE-21-
                            Plaintiff,             004828

       vs.

 CREDIT CONTROL SERVICES, INC. D/B/A               NOTICE OF REMOVAL TO
 CREDIT COLLECTION SERVICES,                       FEDERAL COURT

                            Defendant.

       Pursuant to 28 U.S.C. Sections 1332, 1441 and 1446, Defendant Credit

 Control Services, Inc. d/b/a Credit Collection Service (“CCS”), by and through its

 undersigned attorney of record, Gordon Rees Scully Mansukhani, LLP, hereby

 removes this action brought by Plaintiff, Jerome Ford, originally filed in the

 County Court in and for Broward County, Florida Civil Division, Index No: COCE-

 21-004828, to the United States District Court for the Southern District of Florida,

 Ft. Lauderdale Division, and CCS, reserving all defenses other than removal states

 as following in support:

 1.    On or about January 28, 2021, Plaintiff filed a Complaint alleging several

       causes of action in the County Court in and for Broward County, Florida Civil

       Division, Index No: COCE-21-004828, under the caption Jerome Ford v.

       Credit Control Services, Inc. d/b/a Credit Collection Services (“State Court

       Action”).
Case 0:21-cv-60598-DPG Document 1 Entered on FLSD Docket 03/17/2021 Page 2 of 6




 2.    On or about February 16, 2021, CCS was served with the Complaint.

       Attached as Exhibit A is a copy of the Summons and Complaint in the State

       Court Action.

 3.    CCS has timely filed this Notice of Removal pursuant to 28 U.S.C. §1446(b).

 4.    Removal to this Court is proper pursuant to 28 U.S.C. §1441(a), which

       provides, in relevant part, that “any civil action brought in a State Court of

       which the district courts of the United States have original jurisdiction, may

       be removed by the Defendant or Defendants, to the district court of the

       United States for the district and division embracing the place where such

       action is pending.”

 5.    As more fully set forth below, this Court has original jurisdiction based upon

       claims arising under Federal Law.

 6.    Because Plaintiff’s First Cause of Action is a federal question, the

       prerequisite for removal under 28 U.S.C. §1441 has been met, and this Court

       is vested with subject matter jurisdiction over this action.

 7.    Pursuant to 28 U.S.C. §1367, to the extent jurisdiction is not otherwise

       provided in this Notice, CCS respectfully requests that this Court exercise

       supplemental jurisdiction over Plaintiff’s state law claim, as such claim is so

       related to Plaintiff’s federal claim “that they form part of the same case or

       controversy under Article III of the United States Constitution.”

 8.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

       Removal will be given to Plaintiff, and a copy of the Notice of Removal will




                                          -2-
Case 0:21-cv-60598-DPG Document 1 Entered on FLSD Docket 03/17/2021 Page 3 of 6




       be filed with the County Court in and for Broward County, Florida Civil

       Division, Index No.: COCE-21-004828.

 9.    CCS reserves all defenses including but not limited to those specified in

       FRCP 12(b).

 10.   CCS files with this Notice, true and correct copies of all pleadings filed in the

       above-captioned State action.

 11.   Written notice of the filing of this Notice of Removal on this date has been

       given to the Plaintiff, Jerome Ford, through Plaintiff’s attorney of record,

       Jibrael S. Hindi, Esquire and Thomas J. Patti, Esq., The Law Offices of

       Jibrael S. Hindi, 110 SE 6th Street, Suite 1744, Ft. Lauderdale, FL 33301, and

       via electronic mail at jibrael@jibraellaw.com and tom@jibraellaw.com; Paul

       A. Herman, Esq., Consumer Advocates Law Group, PLLC, 4801 Linton

       Blvd., Suite 11A-560, Delray Beach, FL 33445, and via electronic mail at

       paul@consumeradvocatelaw.com; Joel A. Brown, Esquire, Friedman &

       Brown, LLC, 3323 NW 55th Street, Ft. Lauderdale, FL 33309, and via

       electronic mail at joel.brown@friedmanandbrown.com.

 12.   The undersigned certifies that the Defendant, CCS, has consented to the

       removal of this action from the Seventeenth Judicial Circuit Court of

       Broward County, Florida to the United States District Court, Southern

       District, Ft. Lauderdale Division.




                                            -3-
Case 0:21-cv-60598-DPG Document 1 Entered on FLSD Docket 03/17/2021 Page 4 of 6




 13.   The undersigned counsel is authorized by CCS to file this Notice of Removal,

       is licensed in the State of Florida, and is a member in good standing of the

       Bar of this Court.


       WHEREFORE, Credit Control Services, Inc. d/b/a Credit Collection

 Services, respectfully requests this Court remove this Broward County action to

 this Court pursuant to the provisions of 28 U.S.C. §1441.

             Respectfully submitted this 17th day of March, 2021.

                                  GORDON REES SCULLY MANSUKHANI,
                                  LLP

                                  By: /s/Chantel C. Wonder
                                      Chantel C. Wonder
                                      Florida Bar No.: 0087601
                                      cwonder@grsm.com
                                      601 S. Harbour Island Blvd., Suite 109
                                      Tampa, FL 33602
                                      Tel: (Main) 813-523-9700
                                      Tel: (Direct) 813-523-4945
                                      Facsimile 813-377-3505
                                      Counsel for Defendant, Credit Control
                                      Services, Inc. d/b/a Credit Collection Services




                                         -4-
Case 0:21-cv-60598-DPG Document 1 Entered on FLSD Docket 03/17/2021 Page 5 of 6




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 17, 2021, a true and correct copy of the

 foregoing was electronically filed with the Clerk of the Court by using the CM/ECF

 system and was sent via electronic mail to:



                             Jibrael S. Hindi, Esquire
                             Thomas J. Patti, Esquire
                     The Law Offices of Jibrael S. Hindi, PLLC
                           110 SE 6th Street, Suite 1744
                            Ft. Lauderdale, FL 33301
                           Telephone: (954) 907-1136
                          Email: jibrael@jibraellaw.com
                               tom@jibraellaw.com


                             Paul A. Herman, Esquire
                     Consumer Advocates Law Group, PLLC
                       4801 Linton Blvd., Suite 11A-560
                             Delray Beach, FL 33445
                           Telephone: (561) 236-8851
                     Email: paul@consumeradvocatelaw.com


                              Joel A. Brown, Esquire
                             Friedman & Brown, LLC
                               3323 NW 55th Street
                            Ft. Lauderdale, FL 33309
                            Telephone: (954) 966-0111
                   Email: joel.brown@friedmanandbrown.com
                              Attorneys for Plaintiff




                                         -5-
Case 0:21-cv-60598-DPG Document 1 Entered on FLSD Docket 03/17/2021 Page 6 of 6




                                GORDON REES SCULLY MANSUKHANI,
                                LLP

                                By: /s/Chantel C. Wonder
                                    Chantel C. Wonder
                                    Florida Bar No.: 0087601
                                    cwonder@grsm.com
                                    601 S. Harbour Island Blvd., Suite 109
                                    Tampa, FL 33602
                                    Tel: (Main) 813-523-9700
                                    Tel: (Direct) 813-523-4945
                                    Facsimile 813-377-3505
                                    Counsel for Defendant, Credit Control
                                    Services, Inc. d/b/a Credit Collection Services




                                      -6-
